The opinion of the court was delivered by
McEnery, J.
The defendant was indicted for murder and found guilty without capital punishment, and sentenced to imprisonment for life. He prosecutes this appeal. He filed a motion to quash the venire, on the ground that the District Judge ordered the jury to be drawn in pursuance of Act 99 of 1896, and that at the time said order was given and the jury drawn, Act 99 of 1896 had not become a law in the parish of Iberia.
The judge appointed the'jury commissioners by virtue of said act on 28th of July, 1896. The jury commission, on August 10, met and drew the jury. Act 99 of 1896 was promulgated at the capital of the State, in the official journal, on July 24, 1896. Art. 40 of the Constitution provides that “ no law passed by the General Assembly, except the General Appropriation Act, or act appropriating money for the expenses of the General Assembly, shall take effect until promulgated. A law shall De considered promulgated at the place where the State journal is published the day after the promulgation of such law in the State journal, and in all other parts of the State twenty days after such promulgation.” It is clear that the jury commission was appointed, and the jury drawn by said commission under a law that was not in existence at the time.
The motion to quash the venire should have prevailed. State vs. Clark et als., 46 An. 1409.
The verdict and sentence are annulled and set aside, and it is now ordered that this case be remanded, to be proceeded with in due course of law.